Citation Nr: 1438401	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a below the knee amputation of the left leg, secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a liver disorder. 

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity, secondary to service-connected diabetes mellitus.  

5. Entitlement to service connection for peripheral neuropathy of the left upper extremity, secondary to service-connected diabetes mellitus.  

6. Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to service-connected diabetes mellitus.

7. Entitlement to service connection peripheral neuropathy of the left lower extremity, secondary to service-connected diabetes mellitus.

8. Entitlement to service connection for a kidney disorder, secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 until June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio in July 2009 and September 2009.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has characterized the issues of entitlement to service connection for a mental condition to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include: PTSD, as is reflected on the cover page. 

The Board notes that the issue of entitlement to service connection for PTSD was previously considered and denied by a rating decision issued in July 1998, in part, due to lack of evidence establishing that a stressful experience occurred.  The Veteran did not appeal this decision and as such, new and material evidence would generally be required to reopen the claim.  However, a review of the record reflects that additional service personnel records were received in May 2009. Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. 

In the instant case, although the Board finds that some of the newly received service personnel records are duplicative, the record of assignments is new.  This document indicates that the Veteran was a patient from May 1969 through October 1969 and was a patient from January 1970 through February 1970.  This evidence is pertinent to the Veteran's claim for an acquired psychiatric disorder as it relates to the Veteran's assertion that he served in combat in Vietnam.  It also further supports the Veteran's records that indicate that he suffered wounds from shell fragments in May 1969.  Therefore, 38 C.F.R. § 3.156 (c) applies and the Board will consider the claims on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a preliminary review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claims.  The Veteran asserts that his below the knee amputation of his left leg was due to a complication of his service-connected diabetes mellitus.  The Veteran was sent for a VA examination regarding the etiology of this condition in July 2009.  The VA examiner opined that the Veteran's left lower extremity below knee amputation was directly caused by an osteomyelitis bone infection.  He also indicated that the Veteran's decision to delay treatment played an important role in the progression of the infection.  These conclusions led the examiner to opine that the Veteran's resistant infection and subsequent surgical amputation was less likely than not caused by or the result of his service-connected diabetes.  

The Board finds that the examiner's opinion is inadequate as it failed to address relevant conflicting evidence of record in making his opinion.  First, the examiner did not address the opinions expressed by Dr. T.M. and Dr. R. in December 22, 2008 VA orthopedic note that there are two separate issues involved with the Veteran's left foot condition, "the patient has an acute infection but also has [an] underlying Charcot joint."  The examiner also does not address the December 19, 2008 note that osteomyelitis (active) in all 5 metatarsals coming could represent a Charcot foot due to the patient's new diagnosis of diabetes.  Further, the examiner does not the May 2009 examination of the amputation specimen findings of an ulcerated lesion on the dorsal metatarsal and no osteomyelitis.  Finally, the Board notes a May 18, 2009 note that the Veteran has several medical conditions, which include...left lower extremity below the knee amputation secondary to non-healing diabetic ulcer." 

The Board finds that the examiner's opinion is inadequate due to its failure to discuss the Veteran's underlying diagnosis of Charcot foot and the possible existence of non-healing diabetic ulcer, which may have caused or aggravated the condition that led to the Veteran's left lower extremity below the knee amputation.  Therefore, the Board requires that the Veteran be provided a new opinion regarding the etiology of his left lower extremity below the knee amputation prior to adjudication by the Board.  

With regard to the Veteran's claim for entitlement to service connection for peripheral neuropathy, the Board finds the VA examiner's opinion is inadequate to resolve the claim on appeal.  The Veteran has claimed that he has peripheral neuropathy of his extremities either secondary to diabetes mellitus or due to exposure to herbicides.  The examiner found a current diagnosis of peripheral neuropathy of the right lower extremity but opined that it was less likely than not due to his service-connected diabetes.  He reported that diabetes can cause peripheral neuropathy years after the condition manifests or due to poor control of the condition.  The examiner indicated that when the Veteran was diagnosed he had poor control of the condition but because the Veteran's condition rapidly returned to normal range after treatment that the condition was less likely than not due to the Veteran's diabetes.  The Board notes, however, that the examiner did not discuss when the Veteran's peripheral neuropathy likely developed or when his underlying diabetes likely developed due the severity of the condition found at diagnosis.  Additionally, an opinion regarding if the Veteran's peripheral neuropathy is directly due to exposure to agent orange is also required.  Therefore, the Board requires that the Veteran be provided a new examination regarding the etiology of his peripheral neuropathy. 

With regard to the Veteran's claim for an acquired psychiatric disorder, to include PTSD, the Board finds that the Veteran is a combat veteran that has complained of psychiatric problems for a long period of time but has not underwent a psychiatric evaluation or treatment for this condition.  The Veteran's medical records indicate that the Veteran has problems sleeping, but does not have a current psychiatric diagnosis of record.  The Veteran has also asserted that he has developed psychiatric problems due the effect of his multiple service-connected conditions.  Therefore, the Board finds that he should be afforded an examination regarding the existence and etiology of any current psychiatric condition.

With regard to the Veteran's other pending claims, the Board notes the Veteran has repeatedly indicated that he suffers from kidney disease, liver disease, and peripheral neuropathy of his other extremities.  Upon review of the claims file, the Board notes that treatment records since service are not associated with the claims file.  Particularly, the Board notes that records of the Veteran's hospitalizations at the Chillicothe VAMC and Cincinnati VAMC since 2011 have not been obtained.  Significantly, the record reflects the Veteran was hospitalized in April 2012 for diabetic foot ulcers.  Accordingly, the RO should assist the Veteran in obtaining any outstanding VA medical records. 38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request hospitalization records and updated treatment records from the Chillicothe and Cincinnati VAMC.  Any records obtained should be associated with the claims file.  

The records from the April 2012 hospitalization and updated treatment records since June 2011 should specifically be requested.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Schedule the Veteran for a VA examination for purposes of determining the etiology of his left lower extremity below knee amputation.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left lower extremity below knee amputation was the result of the Veteran's service-connected diabetes mellitus.  The examiner should specifically discuss the December 22, 2008 VA note that the Veteran had an acute infection but also had an underlying Charcot joint, the December 19, 2008 note that the osteomyelitis could represent a Charcot foot due to the patient's new diagnosis of diabetes, the findings of the below knee amputation specimen that found an ulcerated lesion on the dorsal metatarsal and did not find evidence of osteomyelitis and the May 2009 note that listed "left lower extremity below the knee amputation secondary to non healing diabetic ulcer." 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. Schedule the Veteran for a VA examination for purposes of determining the etiology of his peripheral neuropathy of the extremities.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of any extremity was the result of the Veteran's service-connected diabetes mellitus.  The examiner should specifically discuss whether this condition was likely to have developed prior to diagnosis of the condition, particularly in light of the poor control of diabetes found at diagnosis.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy was due to exposure to herbicides.

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. Schedule the Veteran for a VA examination for purposes of determining if he has PTSD, or any other psychiatric disorder, and providing an opinion if any conditions found is at least as likely as not related to his military service.  Based on a comprehensive review of the claims file and independent examination, the examiner is asked to provide an opinion as to:

a. Whether any diagnosed psychiatric disorder is at least as likely as not (a 50 percent or greater probability) related to the Veteran's service.

b. Whether any diagnosed psychiatric disorder is at least as likely as not (a 50 percent or greater probability) related to the Veteran's other service-connected disorders. 

5. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


